1                                                                     Hon. Ricardo S. Martinez
2

3

4

5

6

7                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9    FRASER CONSTRUCTION COMPANY,
     INC., individually and on behalf of all            No. 2:19-cv-00451-RSM
10   others similarly situated,
                                                        DECLARATION OF GREGORY J.
11                                 Plaintiff,           HOLLON RE MOTION FOR
                                                        APPOINTMENT OF INTERIM CO-
12          v.                                          LEAD CLASS COUNSEL
13   CEDAR SHAKE & SHINGLE BUREAU, a
     Washington nonprofit corporation;
14   WALDUN FOREST PRODUCTS, LTD, a                     NOTED FOR CONSIDERATION ON
     British Columbia corporation; ANBROOK              APRIL 26, 2019
15   INDUSTRIES LTD, a British Columbia
     corporation; and G&R CEDAR LTD., a
16   British Columbia corporation,,
17                                 Defendants.
18

19          I, GREGORY J. HOLLON, declare under penalty of perjury of the laws of the
20   State of Washington that the following statements are true and correct and based upon my
21   personal knowledge:
22
            1.      I am an attorney licensed to practice law in Washington State. I am one of
23
     the lawyers representing Plaintiff Fraser Construction Company, Inc. in this matter.
24
            2.      I am a Member of McNaul Ebel Nawrot & Helgren PLLC (“McNaul”). I
25
     joined the firm in 1997 after a one-year clerkship with The Hon. Wm. Fremming Nielsen,
26

                                                                                     LAW OFFICES OF
     DECL. OF GREGORY J. HOLLON RE MOT. FOR                             MCNAUL EBEL NAWROT & HELGREN PLLC
     APPOINTMENT OF INTERIM CO-LEAD CLASS                                      600 University Street, Suite 2700
     COUNSEL                                                                   Seattle, Washington 98101-3143
                                                                                        (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 1
1    then Chief Judge of the United States District Court for the Eastern District of
2    Washington. I became a Member of McNaul in 2004, and have been the firm’s Managing
3    Member since 2016.
4           3.      McNaul maintains a vibrant complex commercial litigation practice
5    including the prosecution and defense of class action litigation. I and other McNaul
6    lawyers regularly practice before United States District Court for the Western District of
7    Washington.
8           4.      I have been recognized as a “Top 100” lawyer in Washington based on
9    peer reviews by the Super Lawyers publication since 2012, and have received recognition
10   by other respected publications like Benchmark Litigation and Chambers and Partners.
11          5.      I am familiar with the lawyers defending certain of the defendants named
12   in the above-captioned litigation in related lawsuits pending before the Western District,
13   and have contacted those lawyers to determine whether they will accept service of process
14   in this matter, thus potentially avoiding the costs and delays of personal service on
15   defendants located outside the United States.
16          6.      Attached hereto as Exhibit A are true and correct copies of excerpts from
17   the McNaul website, including information about our litigation department and my
18   individual biography.
19

20          DATED this 8th day of April, 2019, at Seattle, Washington.
21

22                                         s/ Gregory J. Hollon
                                           Gregory J. Hollon, WSBA No. 26311
23                                         Email: ghollon@mcnaul.com
24

25

26

                                                                                       LAW OFFICES OF
     DECL. OF GREGORY J. HOLLON RE MOT. FOR                               MCNAUL EBEL NAWROT & HELGREN PLLC
     APPOINTMENT OF INTERIM CO-LEAD CLASS                                        600 University Street, Suite 2700
     COUNSEL                                                                     Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 2
1                                      DECLARATION OF SERVICE
2            I hereby certify that on April 9, 2019 I electronically filed the foregoing with the
3
     Clerk of the Court using the CM/ECF System which will send notification of such filing
4
     to the following:
5
             Gregory Hollon:            ghollon@mcnaul.com
6
             Will Thompson:             wthompson@burnscharest.com
7
             Spencer Cox:               scox@burnscharest.com
8
             Christopher Cormier:       ccormier@burnscharest.com
9
             Warren Burns:              wburns@burnscharest.com
10
             Attorneys for Plaintiff Fraser Construction Company, Inc.
11           and the Proposed Classes
12           Further, I hereby certify that I have sent courtesy copies to counsel for defendants
13   in the related cases:
14   Larry Steven Gangnes                            Jacob Alejandro Zuniga (Lead)
     LANE POWELL PC                                  STOKES LAWRENCE
15   1420 Fifth Ave., Ste. 4200                      1420 Fifth Ave., Ste. 3000
     Seattle, WA 9811109402                          Seattle, WA 98101-2393
16   E: gangnesl@lanepowell.com                      E: Jacob.zuniga@stokeslaw.com
17   Heidi Brooks Bradley                            Matthew L. Harrington
     Lane Powell PC                                  STOKES LAWRENCE
18   E: bradleyh@lanepowell.com                      E: mlh@stokeslaw.com
19   Molly A. Terwilliger
     YARMUTH LLP
20   1420 5th Ave., Ste. 1400
     Seattle, WA 98101
21   E: mterwilliger@yarmuth.com
22
             DATED this 9th day of April, 2019.
23

24                                          By: s/Gregory J. Hollon
                                                  Gregory J. Hollon, WSBA No. 26311
25

26

                                                                                        LAW OFFICES OF
     DECL. OF GREGORY J. HOLLON RE MOT. FOR                                MCNAUL EBEL NAWROT & HELGREN PLLC
     APPOINTMENT OF INTERIM CO-LEAD CLASS                                         600 University Street, Suite 2700
     COUNSEL                                                                      Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
     (Cause No. 2:19-cv-00451-RSM) – Page 3
    EXHIBIT A




4               EXHIBIT A
Litigation & Trial Practice

Strategic litigation counsel drawing on a tradition of
success in and out of the courtroom.
The trial-proven litigators at McNaul Ebel have decades of experience achieving excellent outcomes for our clients
both in and out of court. Our lawyers have tried and arbitrated scores of complex cases to verdict throughout the
Pacific Northwest and around the country, and they are widely recognized for their talent, creativity, and relentless
pursuit of success. Whether your dispute is informal, in arbitration or mediation, before a judge, or on appeal,
McNaul Ebel’s litigation team can help accomplish your goals.

Unlike many of our competitors, we try cases to conclusion frequently—a track record well known to opposing
counsel. When appropriate, we leverage our trial experience to settle disputes on favorable terms.

Our clients benefit from lean, informed teams that work efficiently. We pride ourselves on developing creative,
practical strategies right from the start. If you need excellent litigation counsel, we are ready to help.




McNaul Ebel Nawrot & Helgren PLLC                                                                        www.mcnaul.com
One Union Square
          5
600 University Street, Suite 2700
Seattle, WA 98101
phone: (206) 467-1816 | fax: (206) 624-5128
rt
     Greg J. Hollon
     ghollon@mcnaul.com

     direct: (206) 389-9348




     About
     Greg Hollon is a trial attorney at McNaul Ebel and the firm’s managing member.          Practice Areas
     He has extensive experience representing both plaintiffs and defendants in              Litigation & Trial Practice
     complicated, high-stakes commercial and business disputes, including contract,
     class action, legal malpractice, insurance, securities, financial services, business,
     franchise, and real estate matters.                                                     Education
                                                                                             Harvard Law School (JD, 1996),
     Greg has litigated numerous disputes between and among shareholders and                 magna cum laude
     members of closely held companies and partnerships, including the prosecution
                                                                                             Stanford University (BA, 1991), with
     and defense of numerous cases involving alleged minority shareholder                    distinction and honors, Phi Beta Kappa
     oppression. He believes in aligning the firm’s and the client’s interests, and he is
     open to considering alternative fee arrangements—including contingent fee
     representation—in significant commercial disputes.                                      Bar Admissions
     Greg has represented clients through dozens of jury trials, bench trials, and           Washington State, 1996
     arbitrations, as well as through the appellate process, arguing numerous times
     before the Washington Court of Appeals and the Ninth Circuit Court of Appeals,
     and twice before the Washington State Supreme Court.
                                                                                             Court Admissions
                                                                                             US District Court for the Western
     From 1996 to 1997, Greg clerked for the Honorable William Fremming Nielsen,             District of Washington, 1997
     then chief judge of the US District Court for the Eastern District of Washington.       US District Court for the Eastern
     Greg joined McNaul Ebel as an associate in 1997, and he became a partner in             District of Washington, 1996
     2004.                                                                                   US Court of Appeals for the Ninth
                                                                                             Circuit, 2011
     Greg has served for many years as a member of the screening committee of the
                                                                                             Supreme Court of the United States,
     Pro Bono Panel for the US District Court for the Western District of Washington.        2009
     He gives presentations regularly on professional issues, including trial practice.
     Greg has received broad recognition, including selection to the Top 100 list of
     Washington Super Lawyers every year since 2012.
     In his spare time, Greg enjoys mountaineering, rock climbing, skiing, fly-fishing,
     gardening, and raising his two daughters. He is one of several dedicated bike
     commuters at the firm.




              6                                                                                                      www.mcnaul.com
     McNaul Ebel Nawrot & Helgren PLLC
     One Union Square
     600 University Street, Suite 2700
     Seattle, WA 98101
     phone: (206) 467-1816 | fax: (206) 624-5128
Representative Cases & Matters
General Commercial and Business Litigation

     Represented seller in post-closing litigation arising out of eight-figure merger and
     acquisition transaction for aerospace-related company; settled case favorably prior to
     trial, including payment to client of seven figures of money withheld by buyer.

     Defended a franchisor in a lawsuit brought by four franchisees alleging violations of
     the Franchise Investment Protection Act and Consumer Protection Act. Obtained
     defense verdict after a three-week jury trial.

     Recovery of seven-figure damages, attorneys’ fees, and costs for claimant in
     arbitration over breach of earnout provision in contract for sale of an aerospace-
     related company.

     Defended claims by ex-CEO of regional bank for wrongful termination. After a three-
     week jury trial, settled case favorably on the last day of trial.

     Assisted in representation of a Division I college football coach in a jury trial for
     claims for wrongful termination and breach of contract; case settled prior to closing
     arguments after a six-week trial.

     Defended coverage and bad-faith claims against an insurance company and
     prosecuted cross-claims for indemnification against broker.

     Defended publicly traded company and its officers and directors against claims for
     breach of contract and breach of noncompetition agreement; obtained defense
     verdict after a multi-week jury trial.

     Represented trust in case against former trustee alleging breach of fiduciary duty
     and related claims.

     Representation of cryptocurrency exchange in negligence claims against cell phone
     provider for losses resulting from third-party hacking accomplished through cell
     phones.

     Prosecution and defense of various real estate litigation matters.

     Periodic representation of employers and employees with respect to obligations
     under non-competition contracts and related employment disputes.

Securities, Shareholder, and Closely-Held Company Disputes




         7                                                                                    www.mcnaul.com
McNaul Ebel Nawrot & Helgren PLLC
One Union Square
600 University Street, Suite 2700
Seattle, WA 98101
phone: (206) 467-1816 | fax: (206) 624-5128
     Lead counsel for claimant in FINRA arbitration in New York against clearing broker
     alleging breach of contract, unauthorized trading and related claims; recovered eight-
     figure award ($11,333,000) on behalf of claimant.

     Represented the members of an LLC in an intra-LLC dispute. After five days of
     arbitration, obtained an award in favor of the client, including award of attorneys’ fees
     and costs.

     Represented an LLC in a bench trial of valuation dispute under the dissenters’ rights
     provisions of the LLC Act.

     Represented a minority member of an LLC in arbitration of claims for minority
     shareholder oppression. Obtained an arbitration award in favor of client.

     Represented managing members of an LLC in arbitration alleging mismanagement
     and breach of fiduciary duty with alleged damages of $2 million; obtained an
     arbitration award in favor of respondent clients.

Class Action Defense

     Defense of owner of assisted living facilities in purported consumer class action
     alleging deceptive billing practices.

     Defended real estate brokerage on Whidbey Island in purported consumer class
     action alleging deceptive disclosures relating to airplane noise from Naval Air
     Station; settled matter favorably after depositions of purported class representatives.

     Represented a regional bank in a purported class action suit alleging improper
     overdraft fees and practices; obtained dismissal of claims.

     Represented manufacturer of PEX tubing, widely used in heating and plumbing
     applications, in a purported class action; obtained dismissal of all class action
     allegations.

Legal Malpractice Defense and Lawyer Representation

     Defended law firm in malpractice action arising out of allegedly deficient intellectual
     property advice. Obtained a defense verdict after multi-week jury trial.

     Represented law firm in a multimillion-dollar fee dispute; settled case favorably after
     obtaining summary judgment ruling granting the client law firm a seven-figure fee
     award.

     Defense of law firm in matter alleging eight-figure damages arising out of
     transactional work relating to sale of company.

     Defended a law firm in a case alleging securities-related malpractice with alleged
     damages in excess of $11 million.




         8                                                                                       www.mcnaul.com
McNaul Ebel Nawrot & Helgren PLLC
One Union Square
600 University Street, Suite 2700
Seattle, WA 98101
phone: (206) 467-1816 | fax: (206) 624-5128
     Defended attorney in a malpractice/breach of fiduciary duty case arising out of
     securities-related work with alleged damages in excess of $90 million.

     Defended a law firm in a malpractice case arising out of securities-related work with
     alleged damages in excess of $60 million.

     Defended a lawyer alleged to have committed litigation malpractice; obtained a
     defense verdict after a multi-week jury trial.

     Periodic representation of lawyers in grievances filed with the Washington State Bar
     Association.




         9                                                                                   www.mcnaul.com
McNaul Ebel Nawrot & Helgren PLLC
One Union Square
600 University Street, Suite 2700
Seattle, WA 98101
phone: (206) 467-1816 | fax: (206) 624-5128
